Citation Nr: 1301813	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  03-28 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic, acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to January 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for PTSD or other psychiatric disability.

In a September 2007 decision, the Board denied service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court granted a joint motion from the parties (the Veteran and VA) to remand the case to the Board.

In July 2009, the Board, in response to the 2008 joint motion for remand, considered the Veteran's claim as two separate issues: service connection for PTSD, and service connection for an acquired psychiatric disorder other than PTSD.  The Board denied service connection for PTSD.  The Board remanded to the RO via the VA Appeals Management Center (AMC) the issue of service connection for an acquired psychiatric disorder other than PTSD.  The Veteran appealed to the Court the Board's denial of service connection for PTSD.  In March 2010, the Court granted a joint motion from the parties to remand to the Board the issue of service connection for PTSD.

In a January 2011 decision, the Board denied service connection for PTSD.  The Veteran appealed that decision to the Court.  In May 2012, the Court issued a memorandum decision setting aside the Board's January 2011 decision and remanding the case to the Board for readjudication.

The Board notes that the RO has not completed the actions directed in the Board's July 2009 remand.  The Court has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board at this time is again remanding to the RO the issue of service connection for an acquired psychiatric disorder other than PTSD, for the RO to comply with those instructions.

The appeal for service connection for PTSD is REMANDED to the RO for the development of additional evidence.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD or other psychiatric disorders as a result of traumatic experiences during service.  He reports that he was beaten and sexually assaulted by a drill instructor and other servicemen.  He also states that he witnessed the abuse of inmates in a military jail and learned of possible killing of servicemen by other servicemen.

A private mental health counselor and a private psychologist have provided statements finding the Veteran's accounts of events in service credible, and opining in favor of a likelihood that the Veteran has PTSD as a result of experiences during service.

In the May 2012 memorandum decision, the Court took issue with the Board's analysis of the credibility of the Veteran's statements and other evidence.  The Court indicated that the Board did not adequately discuss the possibility that the some of the traumatic experiences the Veteran reported might have occurred even if others did not.  The Court also found inadequate the Board's analysis of whether a VA examination was warranted.

At this time, the Board will remand the case for a VA psychiatric examination, with review of the claims file.  The examining psychiatrist should provide current mental diagnosis for the Veteran, and should provide an opinion as to whether it is at least as likely as not that PTSD or other current mental disorder began during the Veteran's service or is attributable to events during his service.  The credibility of the Veteran's accounts of events during service is an open issue.  Therefore, the examiner should discuss his or her impression of the credibility of the Veteran's accounts of events in service, and should provide an opinion as to whether events that credibly occurred during service were consistent with the development in the Veteran of PTSD or other chronic, acquired mental disorders.

In the July 2009 remand, the Board instructed the RO to adjudicate the issue of service connection for an acquired psychiatric disorder other than PTSD, and if service connection remained denied, to issue a supplemental statement of the case.  The RO has not completed the instructions in the remand order.  In accordance with Stegall v. West, 11 Vet. App. 268 (1998), in the present remand the Board again is instructing the RO to complete those actions.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The RO must ensure that the entire file, including the paper claims file and any relevant nonduplicative evidence in the electronic claims file, is provided to the examining psychiatrist for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to review the Veteran's paper claims file and his Virtual VA electronic claims file.  For all documents contained in the electronic claims file that are relevant to the issues on appeal and are not duplicative of the documents already found in the paper claims file, the RO is to take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide findings and opinion in conjunction with the development requested herein.


2.  Schedule the Veteran for a VA examination by a psychiatrist.  Provide the paper claims file and any pertinent, nonduplicative evidence in Virtual VA to the examiner for review.  Ask the examiner to provide a clear and thorough explanation of the reasoning leading to each opinion provided as requested herein.  Based on review of the records and on the examination, the examiner should provide a diagnosis or diagnoses of the Veteran's current mental disorder(s).  As there has been some disagreement as to the credibility of the Veteran's accounts of events during service, the examiner should discuss his or her impression of the credibility of the Veteran's accounts.  The examiner should provide his or her opinion as to whether events that credibly occurred during service were consistent with the development in the Veteran of PTSD or other persistent mental disorder.

For each current disorder, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the disorder is related to service.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Thereafter, the RO is to adjudicate the issues of service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case, afford an appropriate opportunity to respond, and return the case to the Board for further appellate action.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



